Citation Nr: 0517375	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  98-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right lower thigh shell fragment wound residuals 
with Muscle Group XV injury, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right popliteal space shell fragment wound 
residuals with Muscle Group XIII injury, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's right foot shell fragment wound 
residuals with Muscle Group X injury for the period on and 
after December 23, 1945.  

4.  Entitlement to a separate compensable disability 
evaluation for the veteran's right foot shell fragment wound 
scar residuals

5.  Entitlement to a compensable disability evaluation for 
the veteran's right lower extremity varicosities.  

6.  Entitlement to a compensable disability evaluation for 
the veteran's scabies residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1945.  He participated in and sustained significant wounds 
during the Battle of the Bulge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
New York, New York, Regional Office (RO) which, in pertinent 
part, denied increased evaluations for the veteran's right 
lower thigh shell fragment wound residuals with Muscle Group 
XV injury and right popliteal space shell fragment wound 
residuals with Muscle Group XIII injury.  In April 1999, the 
RO determined that its March 26, 1946, rating decision was 
clearly and unmistakably erroneous in failing to assign a 10 
percent evaluation for the veteran's right foot shell 
fragment wound residuals with Muscle Group X injury; 
effectuated a 10 percent evaluation under the provisions of 
38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5310, 7805 as of 
December 23, 1945; and denied increased evaluations for his 
right lower extremity varicosities and scabies residuals.  

In November 2004, the Board remanded the veteran's claims to 
the RO so that he could be afforded a hearing before a 
Veterans Law Judge sitting at the RO.  In May 2005, the 
veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  At the hearing, the 
veteran submitted a Motion to Advance on the Docket.  In June 
2005, the Board granted the veteran's Motion to Advance on 
the Docket.  

For the reasons and bases discussed below, a separate 10 
percent evaluation for the veteran's dorsal right foot shell 
fragment wound scar residual is GRANTED and a compensable 
evaluation for his scabies residuals is DENIED.  

The issues of the veteran's entitlement to increased 
evaluations for his right lower thigh shell fragment wound 
residuals with Muscle Group XV injury, right popliteal space 
shell fragment wound residuals with Muscle Group XIII injury, 
and right lower extremity varicosities and an evaluation in 
excess of 10 percent for his right foot shell fragment wound 
residuals with Muscle Group X injury for the period on and 
after December 23, 1945 are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  

In March 1998, the veteran submitted claims of entitlement to 
increased evaluations for his right shoulder and right calf 
shell fragment wound residuals.  It appears that the RO has 
not had an opportunity to act upon the claims.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issues.  38 C.F.R. § 19.13 (2004).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


FINDINGS OF FACT

1.  The veteran's right foot shell fragment wound scar 
residuals have been shown to be manifested by a well-healed 
and tender scar on the dorsal aspect of the foot and an 
indiscernible and asymptomatic well-healed scar on the 
plantar aspect of the foot.  

2.  The version of 38 C.F.R. § 4.118 in effect prior to 
August 30, 2002, is more favorable to the veteran's claim for 
a separate compensable evaluation for his right foot shell 
fragment wound scar residuals than the amended version of the 
regulations.  

3.  The veteran's scabies residuals have been shown to be 
essentially asymptomatic on repeated examination.  

4.  Neither the August 30, 2002 amendment to 38 C.F.R. 
§ 4.118 nor the prior version of the regulation is more 
favorable to the veteran's claim for an increased evaluation 
for his scabies residuals.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002) for the veteran's dorsal right foot shell fragment 
wound scar residuals have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  

2.  The criteria for a compensable evaluation for the 
veteran's scabies residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7820 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  




I.  Right Foot Shell Fragment Wound Residuals

A.  Historical Review

The veteran's service medical records indicate that he was 
struck by multiple 88-millimeter shell fragments during the 
Battle of the Bulge in January 1945.  He sustained a through 
and through right foot wound.  Treating military medical 
personnel observed an entry wound over the dorsal aspect of 
the foot and an exit wound over the plantar surface.  In 
March 1946, the RO established service connection for right 
foot shell fragment wound residuals and determined that they 
were not disabling.  

The report of a January 1948 VA examination for compensation 
purposes indicates that the veteran exhibited dime-sized 
scars on the dorsal and plantar aspects of the right foot.  
In April 1999, the RO determined that its March 1946 rating 
decision was clearly and unmistakably erroneous in failing to 
assign a 10 percent evaluation under the provisions of 
Diagnostic Code 5310 for the veteran's right foot shell 
fragment wound residuals and effectuated the award as of 
December 23, 1945.  

B.  Increased Evaluation

Initially, the Board notes that the issue of the veteran's 
entitlement to an increased evaluation for his right foot 
shell fragment wound residuals under the provisions of 38 
C.F.R. § 4.71a, 5310 (2004) is the subject of the Remand 
portion of this decision below.  The instant discussion will 
be confined to the veteran's entitlement to a separate 
compensable evaluation for his right foot shell fragment 
wound scar residuals.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same laceration injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  The evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  38 
C.F.R. § 4.14 (2004).  

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for a superficial, poorly nourished scar with 
repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  A 10 percent evaluation was warranted for a 
superficial scar which was tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Scars could be evaluated on the basis of any 
associated limitation of function of the body part which they 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

On August 30, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to scars and other skin disabilities.  Scars on areas of the 
body other than the head, the face, or the neck that are 
either deep or which cause limited motion and involve area or 
areas exceeding 6 square inches (39 square centimeters) 
warrant assignment of a 10 percent evaluation.  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25 (2004).  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2004).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

In accordance with the Court's holding in Esteban, separate 
compensable evaluations may be assigned for the veteran's 
right foot shell fragment wound scars.  The Board finds that 
the prior version of 38 C.F.R. § 4.118 is more favorable to 
the veteran in as much as it provides for compensable 
evaluations for smaller scars associated with penetrating 
wounds.  Therefore, the Board will utilize the provisions of 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002) 
in determining the veteran's entitlement to a separate 
compensable evaluation or evaluations.  

At a November 1998 VA examination for compensation purposes, 
the veteran exhibited a faint two-inch-long scar over the 
dorsum of the right foot.  The scar was mildly tender to 
palpation.  At a March 1999 VA examination for compensation 
purposes, the veteran's dorsal right foot scar was noted to 
be mildly tender on palpation.  The examiner was unable to 
identify any scar on the plantar aspect of the right foot.  

At a November 2002 VA examination for compensation purposes, 
the examiner was again unable to identify any scar residuals 
on the plantar aspect of the right foot.  At the May 2005 
hearing before the undersigned Veterans Law Judge sitting at 
the RO, the veteran testified that his right lower extremity 
scars were intermittently tender.  

The veteran's dorsal right foot shell fragment wound scar has 
been shown to be well-healed and tender on multiple VA 
examination for compensation purposes.  While acknowledging 
that he testified at the hearing on appeal that his right 
foot scars residuals were symptomatic, the Board observes 
that his plantar right foot scar has been shown to be 
indiscernible and essentially asymptomatic on repeated VA 
evaluation.  Such findings merit assignment of a 10 percent 
evaluation for the veteran's dorsal right foot scar under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
In the absence of evidence showing that the scar is either 
poorly nourished; subject to repeated ulcerations; or limits 
right foot function, the Board concludes that a separate 10 
percent evaluation is warranted for the veteran's dorsal 
right foot shell fragment wound scar residuals is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  


II.  Scabies Residuals

A.  Historical Review

The report of the veteran's December 1945 physical 
examination for service separation states that he was treated 
for scabies (an eruption due to the mite Sarcoptes scabiei).  
No specific scabies residuals were identified.  In March 
1946, the RO established service connection for scabies 
residuals and assigned a noncompensable evaluation for that 
disability.  The report of the January 1948 VA examination 
for compensation purposes indicates that the veteran 
exhibited no scabies or scabies residuals.  A diagnosis of 
"no scabies found now" was advanced.  

B.  Increased Evaluation

Prior to August 30, 2002, the rating schedule did not 
specifically address scabies residuals.  In such situations, 
it was permissible to evaluate the veteran's 
service-connected disorder under provisions of the schedule 
which pertain to a closely-related disease or injury which is 
analogous in terms of the function affected, anatomical 
localization and symptomatology.  38 C.F.R. § 4.20 (2002).  
The veteran's service-connected scabies residuals are most 
closely analogous to eczema as the disabilities have similar 
etiologies and symptomatologies.  A noncompensable evaluation 
was warranted for eczema with slight, if any, exfoliation, 
exudation, or itching which involves either a non-exposed 
surface or a small area.  A 10 percent evaluation required 
exfoliation, exudation, or itching and involvement of an 
exposed surface or an extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

On August 30, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to scabies residuals and other skin disabilities.  Infections 
of the skin not listed elsewhere (including bacterial, 
fungal, viral, treponemal, and parasitic diseases) are to be 
evaluated as either disfigurement of the head, face, or neck; 
scars; or dermatitis depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7820 (2004).  

The clinical and examination documentation of record 
identifies no chronic scabies residuals.  At the May 2005 
hearing before the undersigned Veterans Law Judge, the 
veteran was unable to identify any chronic scabies residuals.  

The record does not establish that the veteran manifests any 
chronic scabies residuals.  He has not asserted that he has 
any symptomatic scabies residuals.  In the absence of any 
disability associated with the veteran's service-connected 
disorder, a compensable evaluation is not warranted under 
either version of 38 C.F.R. § 4.118.  


III.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
October 2002 and August 2003, the veteran was provided with 
VCAA notices which informed him of the evidence needed to 
support his claims; what evidence had been received; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claims.  

The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Therefore, the Board 
finds that the VA has satisfied its duty to notify and the 
duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  Therefore, the Board finds that appellate review 
of the veteran's claims for a separate compensable evaluation 
for his right foot shell fragment wound scar residuals and 
scabies residuals would not constitute prejudicial error.  


ORDER

A separate 10 percent evaluation under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002) for the veteran's 
dorsal right foot shell fragment wound scar residuals is 
GRANTED.  

An increased evaluation for the veteran's scabies residuals 
is DENIED.  


REMAND

The veteran asserts that increased evaluations are warranted 
for his right lower extremity shell fragment wound residuals 
and right lower extremity varicosities.  In an April 1998 
written statement, the accredited representative advanced 
that the RO's February 6, 1947, rating decision was clearly 
and unmistakably erroneous in assigning a 30 percent combined 
rating under the Diagnostic Codes 5313 and 5315 for the 
veteran's right lower extremity shell fragment wound 
residuals.  

The Board notes that the regulations in effect in 1947 
directed that muscle injuries in the pelvic girdle and thigh 
anatomical region will not be combined, but instead, the 
rating for the major group affected will be elevated from 
moderate to moderately severe or from moderately severe to 
severe according to the severity of the aggregate impairment 
of function of the extremity.  Schedule for Rating 
Disabilities, 17 (1945).  In April 1999, the RO determined 
that its March 27, 1946, rating decision was clearly and 
unmistakably erroneous in failing to assign a 10 percent 
evaluation for the veteran's right foot shell fragment wound 
residuals under the provisions of Diagnostic Code 5310.  
However, the RO did not address the issue of whether the 
February 6, 1947, rating decision was clearly and 
unmistakably erroneous in assigning a 30 percent combined 
rating for the veteran's right lower extremity shell fragment 
wound residuals.  

The Board finds that the issue of whether the February 6, 
1947, RO decision was clearly and unmistakably erroneous in 
assigning a 30 percent combined rating for the veteran's 
right lower extremity shell fragment wound residuals to be 
inextricably intertwined with the certified issues of his 
entitlement to increased evaluations of his right lower thigh 
shell fragment wound residuals with Muscle Group XV injury, 
right popliteal space shell fragment wound residuals with 
Muscle Group XIII injury, and right foot shell fragment wound 
residuals with Muscle Group X injury.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

In his September 2004 Appellant's Brief, the accredited 
representative advances that the reports of the multiple VA 
examination reports of record fail to identify the specific 
muscle groups affected by the veteran's right lower extremity 
shell fragment wound residuals.  The veteran's service 
medical records indicate that the rectus femoris muscle 
(Muscle Group XIV) and the hamstring muscles (Muscle Group 
XIII) were injured by the veteran's multiple right lower 
extremity shell fragment wounds.  However, the reports of the 
VA examinations for compensation purposes of record fail to 
identify the affected muscle groups notwithstanding the RO's 
repeated requests for such clinical findings.  In the absence 
of such evidence, the provisions of 38 C.F.R. §§ 4.55, 4.71a 
(2004) may not properly applied.  

At the May 2005 hearing, the veteran testified that his right 
lower extremity varicosities were currently symptomatic.  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional VA 
examination for compensation purposes would be helpful in 
resolving the issues raised by the instant appeal.  

The veteran testified further that he received ongoing 
private treatment for his service-connected right lower 
extremity shell fragment wound residuals and right lower 
extremity varicosities.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his right lower extremity 
shell fragment wound residuals and right 
lower extremity varicosities after June 
1994, including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
then contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after October 2002, 
not already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of his service-connected right 
lower extremity shell fragment wound 
residuals and right lower extremity 
varicosities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should identify 
all affected muscle groups and nerves and 
the limitation of activity imposed by the 
veteran's service-connected right lower 
extremity shell fragment wound residuals 
and right lower extremity varicosities 
with a full description of the effect of 
the disabilities upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of his right lower extremity should 
be noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiner should express an opinion as to 
the impact of the veteran's right lower 
extremity shell fragment wound residuals 
and right lower extremity varicosities 
upon his vocational pursuits.  Send the 
claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then adjudicate the issue of whether 
the February 6, 1947, RO decision was 
clearly and unmistakably erroneous in 
assigning a 30 percent combined rating 
for the veteran's right lower extremity 
shell fragment wound residuals.  The 
veteran and his accredited representative 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to the issue.  

5.  Then readjudicate the veteran's 
entitlement to both increased evaluations 
for his right lower thigh shell fragment 
wound residuals with Muscle Group XV 
injury, right popliteal space shell 
fragment wound residuals with Muscle 
Group XIII injury, and right lower 
extremity varicosities and an evaluation 
in excess of 10 percent for his right 
foot shell fragment wound residuals with 
Muscle Group X injury for the period on 
and after December 23, 1945.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


